—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered October 20, 2000, which, in an action for personal injuries sustained when defendants’ vehicle collided with the rear of plaintiffs vehicle, denied defendants’ motion to vacate an order, entered June 30, 2000 after an inquest, directing entry of judgment in favor of plaintiff and against defendants in the principal amount of $25,000, and to restore the action to the jury trial calendar, unanimously affirmed, without costs. Appeal from judgment, same court and Justice, entered July 24, 2000, pursuant to the above order, unanimously dismissed, without costs.
At no time prior to the entry of judgment did defendants ever alert the court to any objections they had to its inquest procedures. Instead, for reasons that are not clear from the record, defendants simply decided not to participate in the inquest. Defendants will not be heard to challenge the IAS court’s inquest where their absence therefrom was not accompanied by any objections. We affirm solely for that reason. Concur — Rosenberger, J. P., Tom, Mazzarelli, Wallach and Friedman, JJ.